 PRAXAIR DISTRIBUTION
,
 
INC
.
 
358 NLRB No. 7
 
27
 
Praxair Distribution, Inc. 
and
 
Pablo Rivera.  
Case 28

CA

0
23266
 
February 
21
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE
 
AND 
M
EMBERS 
G
RIFFIN
 
AND 
F
LYNN
 
On July 19, 2011, Administrative Law Judge William 
L. Schmidt issued the attached decision.  The Acting 
General Counsel filed exceptions and a supporting brief, 
the Respondent filed an answering brief, and the Acting 
General Counsel filed a reply brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs, and has decided to 
affirm the judge

s rulings,
1
 
findings,
2
 
and conclusions 
and to adopt the recommended Order.
 
ORDER
 
The recommended Order of the administrative la
w 
judge is adopted and the complaint is dismissed.
 
 
                                        
                  
 
1
 


m-
plaint to allege that the Respondent violated Sec. 
8(a)(1) by requiring 
Rivera to put his workplace concerns in writing.  Even assuming the 
complaint included this allegation, a finding of a violation would not be 

i-
cated any protected c
oncerted activity.
 
2
 



preponderance of all the rel
evant evidence convinces us that they are 
incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record 
and find no basis for reversing the findings.
 

of the allegation that the Respon
d-
ent violated Sec. 8(a)(1) of the Act by interrogating employee Pablo 
Rivera, we agree with the judge that the conversation between Rivera 

not concern any pr
otected concerted activity.  We thus find it unnece
s-


d-

 
The judge dismissed the alle
gation that the Respondent violated Sec. 

o-
ry interview.  In his exceptions, the Acting General Counsel requests 
that the Board reconsider
 
IBM Corp
., 341 NLRB 1288 (2004)
 
(finding 
that the rights of union
-
represented employees under 
NLRB v. J. 
Weingarten, Inc.
, 420 U.S. 251 (1975), do not extend to unrepresented 

note that even considering the record in t
he light most favorable to the 
Acting General Counsel, there has been no showing that Rivera r
e-
quested, or that the Respondent prohibited, the presence of a coworker 
at the investigatory interview.  In view of the absence of such evidence, 
Chairman Pearce 
and Member Griffin find it unnecessary to pass on 
whether 
IBM Corp
., supra, was rightly decided.
 
William Mabry, Esq., 
for the Acting General Counsel.
 
Frederick Miner, Esq. (Littler Mendelson), 
for the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
W
ILLIAM 
L.
 
S
CHMIDT
, Administrative Law Judge.  I heard 
t
his case at Phoenix, Arizona, on April 26, 2011.  Pablo Rivera, 
an individual, filed the underlying charge on November 17, 
2010,
1
 
alleging that his employer, Praxair Distribution, Inc. 
(Praxair, Company or Respondent), violated Section 8(a)(1) 
and (4) of t
he National Labor Relations Act (Act).  The Acting 
Regional Director for Region 28 of the National Labor Rel
a-
tions Board (NLRB or Board) issued the original complaint on 
February 28, 2011 alleging that Respondent violated Section 
8(a)(1) of the Act.  On Ap
ril 8, 2011, the Regional Director 
amended the complaint to add a further allegation.  Respondent 
filed timely answers to the original complaint and the amen
d-
ment to the complaint denying that it engaged in the unfair 
labor practices alleged.
 
On the entire
 
record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the Acting General Counsel and Respondent, I make the 
following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
Respondent, a Delaware corporation with an offic
e and place 

has been engaged in the retail sale, storage, and packaging of 
gases, including oxygen and helium.  During the 12
-
month 
period ending November 17, 2010, the Respondent, in conduc
t-
i
ng its business operations, derived gross revenues in excess of 
$500,000; and during the same period of time, it also purchased 
and received at its Phoenix, Arizona facility goods valued in 
excess of $50,000 directly from points located outside the State 
o
f Arizona.  Accordingly, I find that Respondent meets the 

effectuate the policies of the Act for the Board to assert its sta
t-
utory jurisdiction to resolve this labor dispute.
 
II
.
  
ALLEGED UNF
AIR LABOR PRACTICES
 
A.  Relevant Facts
 
1.  Introduction
 
The complaint alleges that the Charging Party, Pablo Rivera, 
engaged in protected concerted activity in connection with his 
complaints to management about his negative interactions with 
Gary Kallias, 
a fellow employee as well as about a safety viol
a-

e-
spondent interrogated its employees about their concerted acti
v-
ities; promulgated an overly
-
broad and discriminatory rule 
prohibiting its employees
 
from discussing their concerted acti
v-
ities with others; threatened its employees with unspecified 
reprisals because they engaged in concerted activities; and d
e-

                                        
                  
 
1
 
All dates refer to the 2010 calendar year
,
 
unless shown otherwise.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
28
 
during an interview which he reason
ably believed would result 
in disciplinary action being taken against him.  All such co
n-
duct, the complaint alleges, violates Section 8(a)(1).
 
The Respondent denies the commission of any unfair labor 

R
e-
spondent violated the Act lack merit.  In effect, Respondent 
asserts that it did nothing more than thoroughly investigate the 
claims that two feuding employees had made to management.  
Further, the Respondent contends that the action taken against 
Rivera
 
was unrelated to any protected concerted activities in 
which he may have been engaged.  The Respondent denies that 
any of its actions were discriminatory or were in any way i
n-

c-
tion 7 activity.
 
2
.  The prior case
 

in a prior proceeding (Case 28

CA

22806) are relevant and 
pertinent to this current case.  The complaint was based on 

ling 
several employee complaints, submitted by Rivera and his 
coworker, Abram P. Tarango.  Judge Gregory Z. Meyerson 
conducted a 4
-
day hearing in that case and issued a decision 
(JD(SF)
-
33
-
10) on August 4, 2010, dismissing the most serious 
allegations cont
ained in that complaint.  Below is my summary 

 
Prior to his discharge, Tarango had worked 19 years for the 
Company.  Rivera had worked 14 years at the time of the prior 
hearing.  Both were canister fillers; Tar
ango had become the 

NLRB charge, both men had accumulated a number 
of 
wor
k-

r-
ation.  In July 2009 the men began collectively discuss
ing their 
concerns with what they perceived to be unsafe working cond
i-
tions, sexual harassment, improper conduct of certain superv
i-
sors, and other matters relating to wages, hours, and working 
conditions at the Phoenix facility.  The two men jointly met 
wi
th Dave Schmidt, the Phoenix plant manager, to voice some 
of their complaints but left the meeting unsatisfied with the 
response they received.
 

s-
sisted by their wives, prepared a 12
-
page report detai
ling their 


i-

a cover letter signed by each of them.  Their detailed report 
listed a multitude of complaints and supporting facts, including 
the following: that employees were forced to falsify pressure 
logs; the equipment used to fill gas cylinders was in disrepair; 
supervisors used cell phones while driving forklifts and other 
v
ehicles around the work area; the downloading games and 


r-
visors; the possible gang connections of employees; the viol
a-
tions of various F
ederal statutes; the release of a misbranded 
product to a customer in 2005; filling cylinders without prope
r-
ly conducting required tests; and the failure of managers and 
supervisors to wear safety gear.
 
Based on the report, and after many communications b
e-
tween Rivera, his wife, and corporate management, Respondent 
began an investigation into the complaints.
2
  
Upon finding out 
about this appeal to upper management, Schmidt questioned 
Rivera about his involvement as well as the involvement of his 
wife, and t
heir reason for participating. Rivera asked him to 

meeting with Schmidt, Rivera alleged that his floor supervisor, 
Jemal Norwood, began maintaining surveillance of him during 
his shifts at the pl
ant.
 
On or about October 26 or 27, Respondent sent Carson Me
l-
lott, its human resources manager, and Sean Covert, a corporate 
security manager, to the Phoenix plant precisely to conduct the 

a-
ti
on Mellott and Covert met with Rivera and Tarango in sep
a-
rate sessions. Both Rivera and Tarango protested being inte
r-
viewed outside the presence of the other.  However, both men 
reluctantly agreed after the managers explained the need for 
such procedures b
ased on privacy concerns, denied the r
e-
quests, and insisted that the interviews must be conducted sep
a-
rately.
 
The interviews sought to gather more information about the 
concerns enumerated in the October 20 report.  During Tara
n-

o falsifying documents regarding 

canisters. Tarango reported that he only falsified the records at 
the direction of fellow employee Bill Freidlander. However, 

d the administrative law 

supervisor or superior.
3
 

Schmidt such as the misbranding of products.
4
  
Rivera claimed 
that he could prove the a
ctions through records removed from 
the plant. Mellott then reminded Rivera that removing doc
u-
ments from work violated company policy, and questioned him 
as to why he waited so long to report such violations. Rivera 
acknowledged that he understood the comp

d-
ing document removal. In addition to Rivera and Tarango, the 
investigating officials also interviewed several other employees 
implicated in this report.
 
After the onsite investigation in late October, Rivera and T
a-
rango faxed a follow up
 
report on November 8, 2009 to corp
o-
rate management including Covert, Bogard, Jeff Gage, assoc
i-
ate director of physical security, and Bill Woods, director of 


arily alleged misconduct 
by plant manager Schmidt.
5
  
Covert responded to the additional 
                                        
                  
 
2
 

a-
vis, Steve Bogard, and Sean
 
Covert reported frequent and persistent 

 
3
 
The General Counsel failed to prove either primary or secondary 

 
4
 
By this Rivera meant that Schmidt had intentionally r
emoved the 
labels on cylinders from one type of gas and replaced them with labels 
for a different type of gas, in order to show nonmedical gas as being of 
medical grade.
 
5
 
The allegations suggested that Schmidt ignored a fire alarm that 
was engaged and res

 PRAXAIR DISTRIBUTION
,
 
INC
.
 
29
 
report via email on November 11, 2009.  This email informed 
both Rivera and Tarango that Respondent had looked into the 
new claims upon receipt of their second report a
nd that both 
investigations were considered complete and currently under 
review with upper level management. Additionally, he reques
t-
ed that the men refrain from further contact unless they had 
new information to communicate, in which case they should 
addr
ess him directly. On November 12, Mellott completed his 
close
-
out report that concluded most of the expressed concerns 
were unsubstantiated and lacked merit.
 
As a result of the interviews, on November 20, 2009 R
e-
spondent fired Tarango for the falsification
 
of records, despite 
his mistaken belief that reporting the falsification exempted 
him from punishment based on a whistleblower law. Additio
n-
ally, after the discharge of Tarango, Rivera, who is the next 
most senior member of the cylinder filling team, was 
not pr
o-
moted to lead cylinder filler and received a written warning not 
to remove documents again.
6
  
Both men cited these actions as a 
response to the October 20th report. However, Respondent 
supported the actions based on company policy and the lack of 
ne
ed for a lead canister filler.
7
 
On November 24, 2009, following the actions taken by R
e-

Rivera (Ana) called Covert to express concern about the trea
t-
ment of her husband after submitting the report.
 
Covert a
t-
tempted to explain that he could not speak with her because his 
wife was in labor and he was attending to her at the hospital. 
Ana congratulated him, but insisted that he call her husband at 
work because other employees were retaliating against h
im for 
filing the October 2009 report. According to Mrs. Rivera, Co
v-
ert used 
a 
condescending tone of voice and said something to 
the effect that her husband should be happy that he had a job, 

n-
spe
cting things, because [Covert] was the inspector, [her hu
s-



d-
ly ende
d his conversation by telling Ana that her husband 
should call him on Monday, after Thanksgiving.
 
Judge Meyerson determined that Respondent did not violate 
the Act through its conduct in response to this report. Although 
the Judge found that the men had en
gaged in protected concer
t-
ed activity, he concluded that the General Counsel failed to 

b-

                                        
                                        
            
 
plant, with the exception of Schmidt.  Further, it was claimed that when 
Schmidt did finally exit the facility, he was not wearing his personal 
protection equipment (PPE)
.
 
6
 
Rivera felt that the position of 
lead canister filler offered more d
e-
sirable work based on the ability to work inside in the climate co
n-
trolled building.
 
7
 
Respondent no longer required a lead canister filler because prior 
to the submission of the report it hired a new production manager,
 
Jemal Norwood (Norwood), and Norwood fulfilled many of the duties 

position of lead canister filler as a means for the company to reward 
him with slightly higher compensation based on his s
eniority, since no 
higher positions in his area existed.
 
discharge and the denial of a promotion and m
ore desirable 
work to Rivera, the Judge found that the General Counsel failed 
to prove a prima facie case that the protected concerted activity 

n-
ally, Respondent rebutted any evidence offered by Ge
neral 
Counsel with a legitimate business justification for discharging 
Tarango, based on the company policy against falsifying doc
u-
ments. Furthermore, Judge Meyerson recommended the dismi
s-
sal of the additional allegations regarding conversations with 
Schmi
dt, Mellott, Davis, and Covert, as well as allegations of 
surveillance and allegations regarding written communications 
based on the legitimate business justification for taking such 
action and the lack of evidence of adverse motive.
 
However, Judge Meyerso
n found merit to the allegation co
n-
cerning the November 24 conversation between Ana and Co
v-
ert.  In that instance Judge Meyerson determined that the co
n-
versation constituted a threat to employees of unspecified r
e-
prisals, discharge, closer supervision, con
ditioned continued 
employment on relinquishing Section 7 rights, all as a result of 
their having engaged in concerted activities; and promulgated 
an overly
-
broad and discriminatory rule prohibiting employees 
from engaging in concerted activity; and created
 
an impression 
among its employees that their concerted activities were under 
surveillance.  As a result he ordered Respondent to cease and 
desist from the unlawful actions and post a notice to employees 
acknowledging that Respondent would respect their ri
ghts.  
Presently, the case is pending before the Board on exceptions.
 
3.  Facts relevant to the current dispute
 
In August 2010,
8
 

Rivera began complaining to his supervisors, Norwood and 
Schmidt, about his fellow emp
loyee, Gary Kallias.  No ev
i-
dence shows that Rivera sought to enlist the support of other 
employees at anytime to deal with the developing antagonism 
between himself and Kallias.
 
Rivera had a variety of complaints about Kallias.  He 
claimed that Kallias lo
cked him out of the lunchroom and i
g-
nored his requests to be let in.  Subsequently, on September 
7th, Rivera alleged that Kallias disconnected his CO
2 
line, 

new employee told Rivera that Kallia
s spoken negatively with 
him about Rivera, mentioning things such as how difficult R
i-
vera was to work with. In addition, Rivera left his helmet in the 
bathroom around this time and, when he returned for it, som
e-
one had filled it with water.  Rivera charact
erized this incident 
as a safety concern.  All of these issues were reported to either 
Norwood or Schmidt.  As a result of the reports by Rivera, 
Schmidt assigned Norwood to monitor the usage of the CO
2 
pump.
 
On September 28, Mellott made a visit to the Ph
oenix, Ar
i-

discipline, and investigation.  During his visit Mellott spoke 


erence to 
Respondent winning the prior case pertaining to the October 
                                        
                  
 
8
 
If not shown otherwise, dates pertinent to this case refer to the 
2010 calendar year.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
30
 
2009 report. Mellott generally corroborates this interaction, but 
he characterizes it as simply communicating that while the 
Company may have disagreed with Rivera during the previous 
pr
oceeding, it simply wanted to move forward.  At this time 
Rivera did not mention his complaints regarding Kallias.  Riv
e-
ra stated that he did not mention the incidents because he had 
already reported each of them to one or both of his supervisors.
 
As time 
passed, Rivera had more difficulties with Kallias.  
On October 22, Rivera noticed Kallias mocking his habit of 

prevent him from reaching for a doughnut from a box that had 
been set out for the emp
loyees in the lunchroom.  At an unspe
c-

9
  
The parking lot created further issues for Rivera when Kallias 
allegedly opened his car door quickly as Rivera attempted to 
move into a parking space.  Rive
ra claims that this incident 
almost resulted in an accident and such behavior presents a 
valid safety concern.  Lastly, Rivera reported that Kallias pu
r-
posely removed a dolly that he brought to his station for his 
use.
10
 
On November 4, Mellott visited the 
Phoenix facility.  This 
visit partially involved complaints to Mellott by Kallias on 
November 1 about Rivera.  Kallias indicated that he was 


 
Kallias 
alleged that Rivera whistled to annoy people, complained when 
others used equipment that he wanted to use, became angry 
when someone parked in the spot that he considered his, and 
that he had pushed Kallias.  Shawn Hernandez, another e
m-
ployee, sup

h-


m-
plaints.
 
Based on the complaints he received and had heard about, 
Mellott conducted tw
o interviews after arriving at the Phoenix 
facility on the morning of November 4.  Both interviews took 

f-
fice.  He first questioned Kallias for about 30 minutes.  After 
that, Schmidt brought Riv
era to the office to speak with Me
l-
lott.  Schmidt claims that Rivera never made a request of any 
kind for the presence of a coworker at the meeting.
 
During the interview, Mellott first asked Rivera to verbally 
inform him about his recent issues at the plan
t.  Rivera detailed 
the previously reported issues pertaining to Kallias with Mellott 
and Schmidt for approximately an hour.  Rivera said that both 
Mellott and Schmidt took notes as he spoke.  Occasionally 
Mellott interrupted Rivera to ask a question, or r
equested him 
to move on to another subject.  The most notable interruption 
reported by Rivera occurred when Mellott accused him of lying 
because he had said nothing about any of the incidents when 
the two last spoke on September 28.
 
                                        
                  
 
9
 
Although spaces are not assigned and no company policy exists r
e-
garding this issue, Rivera claim
ed 
employees 
always 
respect
ed 
each 

 
selections
.
 
10
 
Respondent does not assign dollies, however Rivera considered 
this a personal affront 
because there were several dollies at 

station 
that he could have used.
 
At the conclusion of hi
s report about Kallias, Mellott asked 
Rivera if he bumped Kallias in the bathroom during the past 
week.  Rivera denied this accusation.  Mellott then requested 
that Rivera put his claims in writing.  At first, Rivera refused 
and asked to make a phone call.
11
  
Mellott denied this request 
and said that if Rivera refused to write out his complaints he 
would make a note of that and report that Rivera refused to 
cooperate.
12
  
Schmidt corroborated these facts and testified that 
Mellott told Rivera he could not ma
ke a call because he wanted 

leave soon to catch a plane.  After protesting, Rivera acqu
i-
esced and began writing the report, fearful that a negative r
e-
port that he had been uncooperative could resul
t in his termin
a-
tion.
 
Mellott acknowledged that Rivera appeared hesitant to give a 
written statement, but both he and Schmidt credibly denied 


an
y-

t-
ing.  Rivera likened this experience to the events surrounding 
the October 2009 complaint.
 
While Rivera recorded his complaints, Mellott frequently i
n-
terrupted him to check his progress.  Mello
tt admits making 


m-
plaint contains all of his allegations except the situation regar
d-
ing his helmet, which he left out because he beli

refusal to listen to him about it initially amounted to a dismissal 
of that complaint.  At the end, Rivera wrote that his report 
amounted to only a summary of the events made for Mellott.  
Although he admits that Mellott did not require him 
to limit or 
restrict his written account in any way, he made no reference in 
the report about being unable to leave or to place a telephone 
call.
 
After handing over his written account to Mellott, Rivera 
asked for a copy of it.  Mellott denied the request.
 
Rivera 
claims that even after he asserted his right to receive a copy of 
the report, Mellott loudly and affirmatively denied this request 
stating that the memorandum was Praxair property, and that he 
required approval to issue him a copy.  Mellott agrees 
that he 

e-
ful nature of his refusal attributed to him by Rivera.  Instead he 
claims that he told Rivera he could have a copy if it was a
p-
proved. Both parties agree that the meeting and subseque
nt 
recording session lasted approximately 1
-
1/2 to 2 hours. Seve
r-

written report to Rivera and informed him that Mellott had left.
 
Rivera explained that following the interview he did not a
t-
tem

or his demand for a written record.  Based on his prior exper
i-

internal option would not serve to address his complaints b
e-
                                        
                  
 
11
 
Rivera 
admitted 
that he wante
d to call his wife 
for her opinion as 
to whether Mellott could require him to write out his 
complaints.
 
12
 
Rivera also claimed that 
Mellott barred him from leaving the room 
at this time 
by blocking the door with his body
.  I do not credit that 
claim.
 
 PRAXAIR DISTRIBUTION
,
 
INC
.
 
31
 
cause of their
 
connection to management.  However, Rivera 
submitted another report to Schmidt about a further incident 
with Kallias.
 
In response to the November 4, 2010 meeting, Respondent 
sent Rivera a letter on December 8, 2010. The letter contained a 
summary of 



improvement of the atmosphere in the plant.
 
B.  Analysis and Conclusions
 
The Acting
 
General Counsel alleges in this case that R
e-
spondent has violated Section 8(a)(1) of the Act.  That prov
i-
sion makes it an unfair labor practice for an employer to inte
r-
fere with, restrain, or coerce employees who exercise the rights 
guaranteed them by Sec
tion 7.  The relevant portion of that 

-
organization, to form, join, or assist labor organizations, to 
bargain collectively through representatives of their own choo
s-
ing, and to engage in other 
concerte
d activities
 
for the purpose 
of collective bargaining or 
other mutual aid or protection

[Emphasis added]
 
The 
Meyers
 
litigation
13
 


In 
Meyers I
, the Board 


engaged in with or on the authority of other employees, and not 
solely by and on behalf of an individual employee.  268 NLRB 
497.  In 
Meyers II,
 
the Boa
rd conceded that concerted activity 

the employee acts as a representative of at least one other e
m-

Meyers I
 
defin
i-
tion, the Board held, are those insta
nces where an individual 
employee seeks to initiate or to induce or to prepare for group 
action, as well as the conduct of an individual employee who 

e-
ment.  Id. at 887.
 
Before turning to the specifi
c complaint allegations, some 
preliminary observations are in order.  Although the 
Meyers
 
test was clearly met in the prior case, I have concluded that 

Meyers
 
standard.  Put another way, all of Rivera


that would permit a rational conclusion that they related to or 
involved other employees.  There has been no showing that 
Kallias bullied everyone, or even a limited number
 
of emplo
y-
ees.  Instead, he focused his perturbing, petty behavior solely at 
Rivera.  Rivera, in turn, made no known effort to enlist any 

conduct.  Instead, he complained only to management.  
My 
findings as to the specific complaint allegations follow.  
 
                                        
                  
 
13
 
Meyers Industries
, 268 NLRB 493 (1984) (
Meyers I
); remanded 
sub nom. 
Prill v. NLRB
, 755 F.2d 941 (D.C. Cir. 1985), cert. denied 
474 U.S. 948 (1985); 
Meyers Industries
, 281 NLRB 882 (1986) (
Me
y-
ers II
), affd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 
1987).
 
1.  The alleged interrogation
 

t-

November 4.
 
The Acting General Counsel asse
rts that Mellott interrogated 
Rivera during their November 4 meeting (1) by demanding 

e-

wanted to call after Mellott requested that he se
t out his co
m-
plaints in writing.  Respondent contends that the Acting Ge
n-
eral Counsel failed to meet his burden of proof regarding the 
allegations that Mellott interrogated Rivera or promulgated an 
unlawful rule prohibiting discussion of protected concerte
d 
activities.
 

evidence that Mellott asked any questions regarding any pr
o-
tected activity, or inquired as to who Rivera intended to call 
during the interview.  Hence, there is no factual support for 
the 



m-
plaints about Rivera, the vast bulk of the session involved no 
protected
 

a-

c-

and his conduct that led to the November 4 interview.  They are 
entirel
y separate matters.
 
Ordinarily, unlawful interrogation involves some effort by an 
employer to coercively question an employee concerning pr
o-
tected subjects or employee conduct.  
See
 
Rossmore House
, 
269 NLRB 1176, 1178 fn. 20 (1984), 
enfd
.
 
760 F.2d 1006 (9t
h 

m-
plaints in writing does not amount to coercive questioning co
n-
cerning any protected subject.  Accordingly, I will recommend 
that this allegation be dismissed.
 
2.  The alleged promulgation of 
a rule prohibiting
 
protected concerted activity
 

l-
gated an overly
-
broad and discriminatory rule prohibiting its 
employees from discussing their concerted activities with ot
h-

 
The Actin

i-
rective to Rivera [during the November 4 interview] that he 
was not going to call anyone amounts to a rule prohibiting R
i-
vera from calling other employees for mutual aid and prote
c-

t Mellott did not violate Riv
e-

e-
quest to call an unidentified person for an unspecified purpose.
 

this allegation also lacks merit.  At the 
outset, no evidence su
p-
ports a finding that Rivera ever intended to call another e
m-
ployee or ever disclosed to Mellott that he wanted to call anot
h-

vague request to make a phone call during th
e interview did not 

more than a specific, declarative response to a specific que
s-
tion.  The evidence concerning this incident considered in its 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
32
 
entirety establishes that the response was neve
r intended to 
have an application beyond the immediate question that Rivera 
asked.
 
Again, there is no factual support for the claims made in the 

supports a rational finding that Mellott, acting on 
behalf of 
Respondent, promulgated a rule banning employees from cal
l-
ing coworkers in the circumstances similar to those found here 
or from engaging in any other form of protected concerted a
c-
tivity.  Accordingly, I will recommend that this allegation be 
di
smissed.
 
3.  The alleged threats
 
Complaint paragraph 4(a)(3) alleges that the Company 
threatened its employees with unspecified reprisals because 
they engaged in concerted activities.
 

to Rivera whe
n denying him a copy of his written report at the 
end of the November 4 meeting on the ground that he needed 

this and that later I will get a surprise because (a lawyer) will be 
involved in th

a threat of some unspecified reprisal.  Respondent argues that 

to support a threat allegation.  I agree.
 
Rivera admitted that he was given 
a copy of his statement 

than an expression of caution on his part likely based on his 
experience with the prior proceeding.  For this reason, I am 
unable to conclude that the statement he made 
when refusing 
Rivera a copy of his statement at the end of the interview 
amounts to either an explicit or implicit threat.  Accordingly, I 
will recommend the dismissal of this allegation.
 
4.  Denial of representation during an investigatory interview
 
Complaint paragraph 4(a)(4) alleges that Respondent denied 

an interview for which he had reasonable cause to believe that 
disciplinary action would be taken against him.
 
The Acting General Couns


l-

the November 4 investigatory interview.  Respondent lists three 
reasons dismissing this allegatio
n.  First, unrepresented e
m-
ployees, such as those involved here, have no right to a 
Weingarten
 
representative.  Second, even if unrepresented e
m-
ployees had such a right, as they have in the past, Rivera did 
not properly invoke the right.  And third, Mellot
t responded 
appropriately even if it is found that Rivera made a proper r
e-
quest for representation.
 

t-
ing case law, 
Weingarten
 
rights do not apply to unrepresented 
workers such as the employees of the 
Praxair operation i
n-
volved here.  
IBM Corp
, 341 NLRB 1288 (2004).
 
Under prior law governing this subject, an unrepresented 

an investigatory interview.  
Epilepsy Foundation of Northeast 
Ohio
, 331 
NLRB 676 (2000).  The right did not contemplate 
the presence of an outside representative.  Here, Rivera made 
no explicit request for assistance by a coworker.  Rather, when 
he requested to make a phone call, the key fact on which the 
Acting General Counse
l has fashioned this allegation, he admi
t-
tedly sought to speak with his wife, who is not an employee of 
Respondent but who played a significant role in the prior case.
 

speculation as to whether Mello
tt acted properly if it could be 

to a request for coworker representation.  Accordingly, I re
c-
ommend the dismissal of this allegation.
 
C
ONCLUSION OF 
L
AW
 
Respondent, an employer engaged in commerce
 
within the 
meaning of Section 2(2), (6), and (7) of the Act, did not engage 
in the unfair labor practices alleged in the complaint.
 
On these findings of fact and conclusion of law and on the 
entire record, I issue the following recommended
14
 
ORDER
 
The 
complaint is dismissed.
 
                                        
                  
 
14
 
If no exceptions are filed as provided by Sec. 102.46 of the 

m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall 
be deemed waived for 
all purposes.
 
 
 
